Citation Nr: 1329380	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for low back strain.  

2.  Entitlement to an initial rating greater than 10 percent 
for right knee degenerative joint disease (DJD).

3.  Entitlement to an initial rating greater than 10 percent 
for left knee DJD.

4.  Entitlement to a rating greater than 30 percent for 
right hip prosthesis with degenerative arthritis.

5.  Entitlement to a rating greater than 30 percent for 
total left hip replacement residuals.

6.  Entitlement to a rating greater than 10 percent for 
status post bunionectomy of the right great toe.  

7.  Entitlement to a rating greater than 10 percent for 
status post bunionectomy of the left great toe.  

8.  Entitlement to an effective date prior to April 13, 
2010, for service connection for low back strain.

9.  Entitlement to an effective date prior to April 13, 
2010, for service connection for right knee DJD.

10.  Entitlement to an effective date prior to November 6, 
2007, for service connection for left knee DJD.

11.  Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1982, and from August 1984 to August 2001. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2008 and May 2011 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the "Virtual VA" 
system to ensure a total review of the evidence. 

The issues of entitlement to initial ratings greater than 20 
percent for low back strain, and 10 percent each for right 
and left knee DJD, ratings greater than 30 percent for right 
hip prosthesis with degenerative arthritis, 30 percent for 
total left hip replacement residuals, and 10 percent each 
for status post bunionectomy of the right and left great 
toes, and a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection 
for a bilateral knee condition on November 6, 2007, and 
first filed a claim for a back disorder on December 14, 
2007.

2.  The Veteran's low back strain, diagnosed in April 2010, 
more likely than not existed at the time of his December 14, 
2007, claim for service connection.

3.  The disability of right knee DJD was established as 
existing as of the May 22, 2009, but not earlier.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an effective date of December 14, 
2007, but no earlier, for the grant of service connection 
for a low back strain have been met.  38 U.S.C.A. §§ 5110, 
5107 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2012).

2.  The criteria for an effective date of May 22, 2009, but 
no earlier, for the grant of service connection for a right 
knee DJD have been met.  38 U.S.C.A. §§ 5110, 5107 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2012).

3.  The criteria for an effective date prior to November 6, 
2007, for the grant of service connection for left knee DJD 
have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean, except as 
otherwise provided, that the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 
38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.155(a), a veteran or a representative of 
a veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 38 
C.F.R. § 3.1(p).  A communication received from a service 
organization, an attorney, or agent may not be accepted as 
an informal claim if a power of attorney was not executed at 
the time the communication was written. 
38 C.F.R. § 3.155(b).  

In this case, as reflected in a June 2011 statement from the 
Veteran and a February 2013 statement from his attorney, the 
Veteran and his attorney assert that the effective date of 
service connection for the Veteran's low back strain should 
be the December 14, 2007, date of his claim for service 
connection, and the effective date of service connection for 
right knee DJD should be the November 6, 2007, date of his 
claim for that disability.  The Veteran's attorney also 
asserts that "there was evidence that the Veteran's right 
knee and low back disabilities onset prior to April 13, 
2010," and that "[i]t was not necessary that there be 
evidence of a diagnosis," as "evidence of a current 
disability is sufficient."  

VA treatment records reflect that the Veteran began 
complaining of left knee pain of two months duration in July 
2006.  He was subsequently treated for such pain with 
findings including swelling, and subsequent diagnosis of 
DJD, which included receiving hyalgan injections.  Such 
treatment for complaints and problems regarding the left 
knee from July 2006 to February 2008 was continuous; 
treatment records contain no complaints or findings relating 
to the right knee during this period.

The Veteran filed a claim for service connection for a 
bilateral knee condition on November 6, 2007.  On December 
14, 2007, the Veteran filed a claim for his a back disorder, 
characterized as "ongoing muscle tension in [the] lower 
back."

The report of a June 2008 VA examination reflects that the 
Veteran reported suffering from lower back pain since his 
hip surgery and constant knee pain, which had begun about 
two years prior.  Examination of the lower back revealed 
normal lumbar lordosis, good muscle tone, and no spasm, 
atrophy, or scoliosis.  Flexion was to 65 degrees with 
complaints of pain.  Knees were normally aligned, there was 
no swelling or effusion, patellar position was normal, and 
there was no crepitation on movement.  Ligaments were 
stable, range of motion was 0 to 130 degrees with complaint 
of pain at end of motion, and quadriceps had good muscle 
tone.  The diagnosis by the examining physician was normal 
lower back without any residual of trauma, and both knees 
normal without any residual instability.  

June 2008 VA X-rays of the right knee revealed no acute 
fracture, dislocation, joint effusion, significant 
degenerative arthrosis, lytic blastic lesions, or abnormal 
calcifications.  The interpretation by the staff physician 
was negative right knee.  June 2008 X-ray of the lumbar 
spine revealed no acute compression fracture or 
spondylolisthesis, intervertebral bodies normal in height 
and alignment, intervertebral disc spaces normal, and normal 
lumbar lordosis.  

The report of a May 22, 2009, VA X-ray of the right knee 
revealed no evidence of fracture, dislocation, or joint 
effusion, but narrowing of the medial compartment of the 
knee joint.  The impression was mild degenerative changes of 
the medial aspect of the knee.  

The report of an April 13, 2010, VA examination reflects 
that the Veteran complained of chronic low back pain on and 
off almost daily for the last 10 years.  He also reported 
bilateral knee pains on and off for the last several years 
but more so continuously for the last four years, with the 
symptoms more in the left knee joint, with chronic daily 
symptoms starting in 2006 involving the left knee joint.  It 
was noted that the Veteran had had X-rays and magnetic 
resonance imaging (MRI) testing that revealed mild DJD of 
the left knee.  The Veteran reported that the pain in both 
knee joints was 8 out of 10, but more so on the left side, 
and almost daily constant pain, more so with activities such 
as prolonged sitting and standing.  He reported frequent 
popping sensations in the joints, occasional giving out, and 
swelling of both knee joints, more so on the left side.  It 
was noted that the Veteran had had four intra-articular 
injections to the left knee, but none to the right, and that 
he had been using braces for the left knee on and off for 
the last six months.  

Examinations of both knee joints revealed minimal crepitus, 
minimal vague tenderness present over the left knee, 
patellar apprehension test negative on both sides, and 
minimal effusion present in the left knee joint but not the 
right.  Movements of the right knee were varying from 
extension to flexion 130 degrees, left knee joint varied 
from 0 to 120 degrees, with movement not painful, and 
repetitive movements normal with no limitations.  Maneuvers 
of the knee joints, stability, and muscle power were normal 
on both sides. X-rays of the lumbar spine at that time 
revealed an unremarkable lumbar spine, unchanged from the 
prior June 2008 study.  

The diagnoses of the examining physician were chronic low 
back strain and DJD of both knee joints, more so in the left 
knee joint.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that: an effective date 
prior to November 6, 2007, for service connection for left 
knee DJD is not warranted; an effective date of December 14, 
2007, for service connection for low back strain is 
warranted; and an effective date of May 22, 2009, but no 
earlier, for service connection for right knee DJD is 
warranted. 

Initially, the record reflects that the Veteran's claim for 
entitlement to service connection for a left knee condition 
was received on November 6, 2007, and that nothing 
communicating an intent to apply for such benefit was 
received by VA prior to this date.  While the Veteran and 
his attorney have asserted generally that an earlier 
effective date is warranted, neither has asserted that 
either a formal or an informal claim of service connection 
for the left knee was received by VA prior to November 6, 
2007.  Therefore, there is simply no legal basis for an 
earlier effective date than November 6, 2007, for service 
connection for left knee DJD.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Regarding the Veteran's low back strain, in his December 14, 
2007, claim for service connection, he asserted "ongoing 
muscle tension in [his] lower back."  While on June 2008 VA 
examination the examining physician found no objective lower 
back findings and gave an assessment of normal lower back, 
there is no affirmative evidence demonstrating that the 
Veteran did not have the low back strain disability, for 
which service connection has been granted, at the time of 
the June 2008 VA examination or at the time of his December 
14, 2007, claim.  Moreover, there are clinical records from 
July 2007 reporting back pain and suggesting the presence of 
arthritis. 

Furthermore, the record does not reflect that the Veteran's 
low back condition changed between June 2008 and April 2010, 
but that, rather, his diagnosis changed from "[n]ormal lower 
back" to "[c]hronic low back strain."  In this regard, April 
2010 X-rays of the lumbar spine revealed an unremarkable 
lumbar spine, unchanged from the prior June 2008 study, 
despite the change in diagnosis.  Thus, resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
Veteran's low back strain, diagnosed in April 2010, existed 
at the time of his December 14, 2007, claim for service 
connection.  Accordingly, an effective date of December 14, 
2007, for service connection for low back strain is 
warranted.

Regarding the Veteran's right knee DJD, the record reflects 
that DJD of the right knee existed as of the May 22, 2009, 
VA X-ray report revealing mild degenerative changes of the 
medial aspect of the right knee.  However, unlike the 
Veteran's low back strain, affirmative evidence, including 
X-ray testing, demonstrated that the right knee DJD, for 
which service connection has been granted, did not exist.  
In addition to the fact that VA treatment records from July 
2006 to February 2008 contain no complaints or findings 
relating to the right knee, despite reflecting continuous 
treatment for left knee complaints and problems, the only 
medical examination of the Veteran's right knee prior to May 
22, 2009, reflects an assessment of a normal knee with no 
objective findings noted, and June 2008 VA X-rays of the 
right knee revealed a negative right knee.

It was not until May 22, 2009, that there was the change in 
diagnostic findings from "[n]egative right knee" to "[m]ild 
degenerative changes [of the] medial aspect of the [right] 
knee."  While the Board notes that the Veteran reported 
subjective symptoms of pain on June 2008 VA examination, 
including pain at the end of range of motion, the 
examination report does not contain objective findings of 
right knee DJD or other right knee disability, and the 
examining physician assessed the knee as normal.  In this 
regard, pain alone does not constitute a disability for 
service connection purposes.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez- 
Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  

As the weight of the evidence reflects that the Veteran did 
not have a right knee DJD disability prior to May 22, 2009, 
there can be no valid service connection claim for that 
disability prior to that date.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 
(2007); Romanowsky v. Shinseki, No. 11-3272, 2013 WL 3455655 
(Vet. App. July 10, 2013).  Therefore, May 22, 2009, the 
earliest date establishing that Veteran clinically and 
objectively had right knee DJD, is the date entitlement to 
service connection for right knee DJD arose.

The Board also acknowledges the Veteran's attorney's 
argument that "[i]t was not necessary that there be evidence 
of a diagnosis," as "evidence of a current disability is 
sufficient."  However, even accepting this premise, the 
Board finds that the evidence affirmatively demonstrates 
that the Veteran's right knee DJD disability did not exist 
prior to May 22, 2009, and not merely that there was an 
absence of a diagnosis of the disability prior to that date.

Accordingly, an effective date prior to November 6, 2007, 
for service connection for left knee DJD must be denied; an 
effective date of December 14, 2007, for service connection 
for low back strain must be granted; and, an effective date 
of May 22, 2009, but no earlier, for service connection for 
right knee DJD must be granted.  In reaching these 
conclusions, the Board has applied the benefit-of-the-doubt 
doctrine.  However, to the extent that the Board has denied 
any earlier effective date than May 22, 2009, for the 
Veteran's right knee DJD, as the preponderance of the 
evidence is against any such earlier effective date, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

The award of service connection for low back strain and 
right and left knee DJD represented a substantiation of the 
Veteran's original claims, and thus the filing of a notice 
of disagreement with the effective date of service 
connection did not trigger additional 38 U.S.C.A. § 5103(a) 
notice requirements.  Therefore, any defect as to notice is 
not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  

As to VA's duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's service treatment records, VA medical 
treatment records, and identified private treatment records 
have been obtained.  Also, the Veteran was provided VA 
examinations in June 2008 and April 2010.  These 
examinations and their associated reports were adequate 
because, along with the other evidence of record, they 
provided sufficient information to decide the appeal and a 
sound basis for a decision on the Veteran's claims.  The 
examination reports were based on examination of the 
Veteran, including diagnostic testing, by physicians with 
appropriate expertise who reviewed the claims file.  
38 C.F.R. § 3.159(c)(4) (2012); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

The Board notes the Veteran's attorney's assertion in a 
February 2013 statement that the Veteran should be provided 
with a VA examination "to determine when his disabilities 
first onset."  However, here, in light of the above adequate 
examinations and diagnostic test reports of record, the 
Board finds that there is sufficient competent medical 
evidence of record to make a decision on the claims decided 
herein.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Thus, remand for another examination regarding these issues 
is not warranted.

Therefore, VA has satisfied its duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis, 6 Vet. App. at 430.  Because VA's duties to 
notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.




ORDER

An effective date of December 14, 2007, but no earlier, for 
service connection for low back strain is granted.

An effective date of May 22, 2009, but no earlier, for 
service connection for right knee DJD is granted.

An effective date prior to November 6, 2007, for service 
connection for left knee DJD is denied.


REMAND

In a June 2011 statement, the Veteran asserted that his 
disabilities on appeal had worsened since his last VA 
examination, as he had more pain from the waist down in his 
back, hips, knees, and both big toes, and that his arthritis 
was getting worse.  The Veteran's most recent VA examination 
of his disabilities is dated in April 2010.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 
(1995).  Therefore, the increased rating claims should be 
remanded, along with the inextricably intertwined TDIU 
claim.  See 38 C.F.R. § 4.16; see also Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Also, the record reflects that the Veteran had been 
receiving VA treatment at the Detroit VA Medical Center 
(VAMC), and the most recent records of such treatment are 
dated in December 2010.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Furthermore, the May 2008 letter notifying the Veteran of 
the criteria for substantiating a TDIU claim on an 
extraschedular basis incorrectly states that there must be 
"exceptional circumstances," and that the evidence must show 
"that your service-connected disability or disabilities 
present such an exceptional or unusual disability picture, 
due to factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular standards is impractical."  The letter appears to 
have confused the criteria for a TDIU on an extraschedular 
basis under 38 C.F.R. § 4.16(b) with the criteria for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, 
on remand, the RO should provide proper notice of the 
criteria for substantiating a TDIU claim on an 
extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Provide proper notice to the Veteran 
of the criteria for substantiating a TDIU 
claim on an extraschedular basis under the 
provisions of 38 C.F.R. § 4.16(b).

2.  Obtain all outstanding VA medical 
records related to the Veteran's low back 
strain, right and left knee DJD, right hip 
prosthesis with degenerative arthritis, 
total left hip replacement residuals, and 
status post bunionectomy of the right and 
left great toes from the Detroit VAMC, 
dated from November 2010 to the present.  
All records and/or responses received 
should be associated with the claims file.  

3.  Then, schedule the Veteran for a VA 
examination or examinations to ascertain 
and evaluate the current level of severity 
of his low back strain, right and left 
knee DJD, right hip prosthesis with 
degenerative arthritis, total left hip 
replacement residuals, and status post 
bunionectomy of the right and left great 
toes.  The claims file should be made 
available to the examiner in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  The examiner should report 
the extent of the Veteran's disabilities 
in accordance with VA rating criteria.

The examiner should also provide an 
opinion as to the functional impairment 
caused by the Veteran's service-connected 
disabilities.  The examiner should provide 
this opinion considering the Veteran's 
education and occupational experience, but 
irrespective of age and any nonservice-
connected disabilities.  

4.  After completing the above 
development, and any other development 
deemed necessary, readjudicate the issues 
remaining on appeal.  If any benefit 
sought remains denied, provide an 
additional supplemental statement of the 
case to the Veteran and his 
representative, and return the appeal to 
the Board for appellate review, after the 
Veteran has had an adequate opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


